Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 6 and 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Tauber et al (U.S 8,337,413) teaches a transmission apparatus for transmission of brain parameter sensor data, comprising: a receiving unit with an antenna, which is configured to be wirelessly connected to a transmitting unit of a brain parameter sensor for data transmission; a data processing device; and a high frequency source for generating a data transmission carrier frequency; and wherein the high frequency source is integrated in a housing of the data processing device.
The prior art does not teach, disclose and/or fairly suggest the housing has a metallic front plate and a metallic base plate, wherein the metallic front plate and the metallic base plate are borne by a circumferential housing frame made of plastic, and a metallic shielding unit for shielding the high frequency source from the electronic components of the data processing device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.